                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JESSICA L. ASHBY,                                        CASE NO. C18-1655-JCC
10                              Petitioner,                   ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                              Respondent.
14

15          This matter comes before the Court on Petitioner Jessica Ashby’s motion to vacate her
16   sentence pursuant to 28 U.S.C. § 2255 (Dkt. No. 1). Having thoroughly considered the parties’
17   briefing and the relevant record, the Court hereby DENIES the motion in part, and ORDERS an
18   evidentiary hearing in part, for the reasons explained herein.
19   I.     BACKGROUND
20          In April 2017, Petitioner was charged with conspiracy to distribute heroin, distribution of
21   heroin, and possession of heroin with intent to distribute. See United States v. Cota-Muniz, et al.,
22   Case No. CR17-0111-JCC, Dkt. No. 20 (W.D. Wash 2017). In September 2017, Petitioner pled
23   guilty to one count of conspiracy to distribute heroin. United States v. Cota-Muniz, et al., Case
24   No. CR17-0111-JCC, Dkt. No. 63. Petitioner was represented in her criminal case by Sean
25   Gillespie. (Dkt. No. 13-1.) As part of her plea agreement, Petitioner acknowledged that she was
26   involved in a conspiracy with her co-Defendants to distribute heroin, she was contacted by her


     ORDER
     C18-1655-JCC
     PAGE - 1
 1   co-Defendant in order to provide assistance in completing a sale of heroin, and that she received

 2   instructions from undercover Homeland Security Investigations (“HSI”) officers in order to

 3   complete a sale of heroin. (Id.) Petitioner alleges that Mr. Gillespie told her that if she agreed to

 4   this plea deal, her attorney “couldn’t see the judge giving her more than a year and a day in jail”.

 5   (Dkt. No. 1.)

 6          One week prior to her plea hearing, while in custody, Petitioner gave birth to her son via

 7   C-section. (Dkt. No. 13-2 at 3.) Due to pain resulting from the C-section procedure, Petitioner

 8   was prescribed twice daily doses of 10mg of oxycodone. (Dkt. No. 13-1 at 1.) At 6:00 a.m. the
 9   morning of her plea hearing, Petitioner ingested 10mg of oxycodone. (Id.) Petitioner alleges that
10   Mr. Gillespie was aware of her oxycodone use, and advised her not to tell the presiding judge
11   about it, for fear of delaying the proceedings. (Dkt. No. 1 at 7.) Petitioner’s plea hearing was
12   presided over by the Honorable Mary Alice Theiler, U.S. Magistrate Judge. (Dkt. No. 11-1 at 1.)
13   During the plea hearing, Petitioner told Judge Theiler that she was not under the influence of any
14   drugs or alcohol. (See Dkt. No. 11-2.) At the end of the plea hearing, Petitioner pled guilty to
15   conspiracy to distribute heroin. (Id.) In December 2017, she was sentenced to 54 months in
16   prison, followed by 3 years of supervised release. (Dkt. No. 1 at 1.)
17           In November 2018, Petitioner filed for habeas corpus relief, alleging that her
18   confinement is unconstitutional on several grounds. (See Dkt. No. 1.) First, she alleges that her

19   guilty plea was not freely or voluntarily given, due to her narcotic use several hours before the

20   hearing. (Dkt. No. 1 at 7.) Next, Petitioner alleges that Mr. Gillespie provided ineffective

21   assistance of counsel for three separate reasons: first, that Mr. Gillespie knew that Petitioner was

22   under the influence of narcotics during her plea hearing and failed to inform Judge Theiler or

23   postpone the proceedings; second, that Mr. Gillespie failed to argue for a downward variance in

24   her sentence based on her minimal role in the criminal offense; and finally, that Mr. Gillespie,

25   by representing that she would receive a specific sentence if she took a plea deal, induced

26   Petitioner to enter into the deal. (See Dkt. No. 1.)


     ORDER
     C18-1655-JCC
     PAGE - 2
 1    II.   DISCUSSION

 2          A.      Habeas Corpus Legal Standard

 3          To state a cognizable claim under 28 U.S.C. § 2255, a petitioner must assert that he or

 4   she is in custody in violation of the Constitution or laws of the United States, that the district

 5   court lacked jurisdiction, that the sentence exceeded the maximum allowed by law, or that the

 6   sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255(a). “Unless the motion and

 7   the files and records of the case conclusively show that the prisoner is entitled to no relief, the

 8   court shall grant a prompt hearing thereon.” 28 U.S.C. § 2255(b). A claim must be “so palpably
 9   incredible or patently frivolous as to warrant summary dismissal” in order to justify the refusal of
10   an evidentiary hearing. United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003) (quoting
11   United States v. Schaflander, 743 F.2d 714, 717 (9th Cir. 1984)). Petitioner raises two grounds in
12   support of vacating her sentence: incompetency during her guilty plea, and ineffective assistance
13   of counsel.
14          B.      Competency During Plea
15          Petitioner argues that she did not plead guilty freely and voluntarily, because she was
16   under the influence of the narcotic oxycodone during her plea hearing. (Dkt. No. 1 at 7.) At 6:00
17   a.m. on the morning of her plea hearing, prison staff gave Petitioner 10mg of oxycodone. (Dkt.
18   No. 13-1 at 1.) During the hearing, which began at 11:00 a.m., Judge Theiler asked Petitioner if

19   she understood the nature of the proceedings and the charges against her. (Dkt. No. 11-2 at 5.)

20   She responded that she did. (Id.) Petitioner was asked if she understood the consequences of

21   pleading guilty to the crimes that she was accused of. (Id at 6.) She responded in the affirmative.

22   (Id.) She was also asked if she was currently under the influence of any drug, medication, or

23   alcohol. (Id. at 4.) She responded that she was not. (Id.) Petitioner now argues that she was not

24   competent to answer any questions or plead guilty during her plea hearing, due to a combination

25   of the effects of oxycodone and post-partum depression. (Dkt. No. 1 at 7.)

26          Competency is defined as the ability to understand the proceedings and to assist counsel


     ORDER
     C18-1655-JCC
     PAGE - 3
 1   in preparing a defense. See Dusky v. United States, 362 U.S. 402, 402 (1960); see also Godinez v.

 2   Moran, 509 U.S. 389, 396 (1993). When allegations of intoxication made in a habeas corpus

 3   petition are grounded in reason, an evidentiary hearing may be necessary to determine if the

 4   petitioner was competent at the time of the plea hearing. United States v. Howard, 381 F.3d 873,

 5   878 (9th Cir. 2004). As long as the allegations move beyond bald, conclusory, or incredible

 6   assertions, a hearing is required unless the petition, files, and record conclusively demonstrate

 7   that the petitioner was competent to plead guilty. Id. In this case, Respondent does not dispute

 8   that Petitioner ingested 10mg of oxycodone approximately five hours before her plea hearing.
 9   (Dkt. No. 11 at 4.) Oxycodone is a powerful narcotic that can affect one’s ability to process
10   information. Petitioner’s assertion that she was under the influence of oxycodone at the time of
11   the plea hearing is more than a bald or incredible assertion. Likewise, the record does not
12   conclusively demonstrate that Petitioner was competent to plead guilty. Because Judge Theiler
13   was unaware of Petitioner’s narcotic use, she did not probe into Petitioner’s competency other
14   than a series of standard questions. (Dkt. No. 11-2 at 4.) Further, Respondent has not provided
15   medical evidence that conclusively establishes that Petitioner was competent. Respondent only
16   argues that Petitioner affirmatively stated that she was competent to enter a plea, and her
17   statements now contradict the statements she gave under oath during the hearing. (See Dkt. No.
18   11.) This is evidentiary, but not conclusory. See Lopez v. United States, 439 F.2d 997, 999–1000

19   (9th Cir. 1971). The Court ORDERS an evidentiary hearing to determine the competency of

20   Petitioner in understanding the nature and consequences of pleading guilty during her plea

21   hearing.

22          C.      Ineffective Assistance of Counsel

23          To allege ineffective assistance of counsel, a petitioner must show: (1) that counsel’s

24   performance was deficient; and (2) that the deficient performance prejudiced the defense.

25   Strickland v. Washington, 466 U.S. 668, 687 (1984). “Deficient performance” is acts or

26   omissions outside the wide range of professionally competent assistance. Id. at 690. To establish


     ORDER
     C18-1655-JCC
     PAGE - 4
 1   prejudice, a petitioner must allege that but for counsel’s errors, she would either have gone to

 2   trial or received a better plea bargain. See United States v. Baramdyka, 95 F.3d 840, 846–47 (9th

 3   Cir. 1996). Petitioner alleges three grounds of ineffective assistance of counsel: (1) Mr.

 4   Gillespie’s failure to inform the court that she was under the influence of oxycodone during the

 5   plea hearing; (2) his failure to argue for a downward variance in her sentence based on her

 6   minimal role in the criminal offense; and (3) Mr. Gillespie’s alleged representation to Petitioner

 7   that she would receive a specific outcome if she took a plea deal. (See Dkt. No. 1.)

 8                  1. Failure to Report Intoxication
 9           Petitioner first argues that she received ineffective assistance counsel because Mr.
10   Gillespie knew that she was under the influence of a narcotic during her plea hearing, and failed
11   to alert Judge Theiler or move to continue her plea hearing. (Dkt. No. 1 at 7.) Petitioner alleges
12   that, in addition to Mr. Gillespie’s awareness of her competency issues, he counseled her to
13   avoid saying anything to Judge Theiler if asked about it, out of fear of slowing down or
14   postponing the proceedings. (Id.) Mr. Gillespie disputes Petitioner’s account. (Dkt. No. 13-2 at
15   3.) Mr. Gillespie asserts that he was aware Petitioner might be on pain medication after having
16   given birth the previous week, but that he had no concerns about her competency on the day of
17   the hearing. (Id.) Mr. Gillespie states that Petitioner looked and acted normally, and he had no
18   reason to doubt her competency, or bring her pain medication use to Judge Theiler’s attention.

19   (Id.)

20           The plea deal Petitioner entered had been negotiated and agreed to, with Petitioner’s

21   input, prior to the plea hearing. (Id. at 2–3.) There is no evidence that Petitioner was under the

22   influence of narcotics or not fully able to comprehend the consequences of accepting the plea

23   when Mr. Gillespie explained it to her, prior to the hearing. Because counsel acted according to

24   his client’s reasoned instructions at the plea hearing, his failure to question Petitioner’s

25   competency was not unreasonable because doing so might jeopardize the plea bargain, against

26   his client’s wishes. See Miles v. Stainer, 108 F.3d 1109, 1113 (9th Cir. 1997).


     ORDER
     C18-1655-JCC
     PAGE - 5
 1          Even if the Court were to find that that Mr. Gillespie acted unreasonably, Petitioner does

 2   not allege any facts that would support an allegation that Mr. Gillespie’s failure to inform Judge

 3   Theiler of Petitioner’s narcotic use prejudiced her defense. Petitioner does not claim that, if the

 4   plea hearing was postponed, she would have rejected the plea deal and proceeded to trial. Nor

 5   does she claim that she had any reason to believe that her plea deal would have been altered if

 6   the plea hearing had been postponed. For these reasons, the Court finds that Mr. Gillespie did not

 7   render ineffective assistance of counsel by failing to inform Judge Theiler of Petitioner’s narcotic

 8   use. Petitioner’s request for habeas corpus relief on this ground is DENIED.
 9                  2. Failure to Argue for a Downward Variance
10          Petitioner next argues that she received ineffective assistance counsel when her attorney
11   failed to argue for a downward variance in her sentence based on her minimal role in the
12   underlying crime. (Dkt. No. 21 at 4.) Petitioner asserts that Mr. Gillespie failed to make such an
13   argument during both plea negotiations and sentencing. (Id.) Petitioner claims that this left the
14   Court with the impression that she was an average participant in the crime, with only a slight
15   reduction in her sentence due to the Court’s acknowledgment of her mental health issues. (Id at
16   5–6.) Petitioner alleges that there was no strategic basis for defense counsel to fail to make a
17   “minor participant” argument during either plea negotiations or during sentencing. (Id. at 5.)
18          Even assuming that failing to argue for a downward variance during plea negotiations

19   constitutes ineffective assistance of counsel, Petitioner has not shown that this decision

20   prejudiced her. Petitioner’s version of events regarding the underlying criminal conduct is

21   directly contradicted by HSI’s investigation, statements by her co-defendants, and even

22   Petitioner’s own statements contained in the criminal complaint. See United States v. Cota-

23   Muniz, et al., Case No. CR17-0111-JCC, Dkt. No. 1. In their complaint, the Government alleges

24   that Petitioner was the point of first contact between the buyer and the supplier, and that

25   Petitioner herself contacted the undercover officers with specific instructions on how to facilitate

26   the drug deal. Id. After an extensive investigation, the United States Probation Office reached the


     ORDER
     C18-1655-JCC
     PAGE - 6
 1   conclusion that Petitioner was an “average participant” in the criminal activity. United States v.

 2   Cota-Muniz, et al., Case No. CR17-0111-JCC, Dkt. No. 82 at 5. Petitioner has not alleged any

 3   facts to support the conclusion that had Mr. Gillespie argued to the Government that Petitioner

 4   was a minor participant in the underlying criminal activity, Mr. Gillespie would have had any

 5   success in negotiating a more favorable plea deal, or that Petitioner would have received a more

 6   favorable sentence at trial.

 7          Plaintiff also asserts that failing to advocate for a downward variance during sentencing

 8   resulted in ineffective assistance of counsel. Mr. Gillespie spent over 200 hours working on
 9   Petitioner’s criminal case. (See Dkt. No. 13-2.) His sentencing memorandum in the criminal case
10   reflects an in-depth inquiry into Petitioner’s background and difficult personal circumstances.
11   United States v. Cota-Muniz, et al., Case No. CR17-0111-JCC, Dkt. No. 88 at 5. “A reasonable
12   strategic choice based on an adequate inquiry is immune from attack under Strickland.”
13   Gerlaugh v. Stewart, 129 F.3d 1027, 1033 (9th Cir. 1997). Given Petitioner’s acceptance of the
14   plea deal in which she stipulated to the Government’s version of the facts, it was not
15   unreasonable that Mr. Gillespie chose to focus on Petitioner’s difficult childhood and history of
16   abuse, as well as the positive steps she had taken in an attempt to get back to her young family.
17   The decision not to focus on Petitioner’s role was a tactical choice made by Mr. Gillespie on how
18   best to argue for a lower sentence on behalf of his client. Petitioner has not alleged any facts to

19   show that it was an unreasonable one.

20          Further, Petitioner has failed to prove that this strategic decision prejudiced her.

21   Petitioner has not alleged any facts to support a conclusion that, had Mr. Gillespie argued for a

22   downward variance based on her level of participation, he would have been successful in

23   obtaining a lighter sentence. For those reasons, the Court finds that Mr. Gillespie did not render

24   ineffective assistance of counsel by failing to argue for a downward variance based on

25   Petitioner’s level of participation in the crime. Petitioner’s request for habeas corpus relief on

26   these grounds is DENIED.


     ORDER
     C18-1655-JCC
     PAGE - 7
 1                  3. Representation of a Guaranteed Sentencing Result

 2          Petitioner’s final ground for ineffective assistance of counsel is that Mr. Gillespie told her

 3   that as a result of her plea, she would be getting a specific sentence. (Dkt. No. 1 at 4.)

 4   Specifically, Petitioner asserts “My lawyer said that my only option was to plead guilty, and due

 5   to my limited involvement, I would be getting a year and a day.” (Id.) Petitioner then offers a

 6   different version of events in the next sentence: “My lawyer said that he can’t see the judge

 7   giving me more time than that.” (Id.) Mr. Gillespie explicitly refutes that he ever promised

 8   Petitioner a guaranteed sentence. (See Dkt. No. 13-1.) He maintains that he repeatedly informed
 9   Petitioner that the Court maintained discretion in deciding her sentence, and that she understood
10   this fact. (Id. at 3.) Mr. Gillespie also alleges that between August 22, 2017 when the first plea
11   offer was sent to Petitioner, and September 11, 2017 when Mr. Gillespie submitted the final
12   version, Petitioner had an opportunity to review the documents in-depth, and suggest several
13   revisions to the agreement. (Id at 3–4.) The plea documents clearly state that sentencing is
14   discretionary, and that the plea carries no guaranteed sentence. United States v. Cota-Muniz, et
15   al., Case No. CR17-0111-JCC, Dkt. No. 63 at 5–7. Further, during her plea hearing Petitioner
16   stated that she was aware of the fact that the Court has discretion in rendering her sentence. (Dkt.
17   No. 11-1 at 10–11.) Analyzing the evidence in its totality, the Court finds that Petitioner has not
18   alleged facts sufficient to support a finding that Mr. Gillespie rendered ineffective assistance of

19   counsel by promising Petitioner a specific sentence.

20          Even assuming that Petitioner has met the first Strickland prong, in order to meet the

21   second Strickland prong, Petitioner must show that there is a reasonable probability that, but for

22   counsel’s errors, she would not have pled guilty and would have insisted on going to trial. See

23   Hill v. Lockhart, 474 U.S. 52, 52 (1985). Petitioner makes no such showing. Mr. Gillespie

24   alleges that he informed Petitioner that her outlook at trial was not very good, and that if she

25   chose to go to trial she would be facing a significantly longer period of incarceration. (Dkt. No.

26   13-1 at 3.) Mr. Gillespie asserts that Petitioner understood and agreed with his assessment. (Id.)


     ORDER
     C18-1655-JCC
     PAGE - 8
 1   There is no evidence in the record that serves to contradict Mr. Gillespie’s statement. Petitioner

 2   does not allege facts sufficient to show prejudice. For this reason, the Court finds that Mr.

 3   Gillespie did not render ineffective assistance of counsel during plea negotiations. Petitioner’s

 4   request for habeas corpus relief on this ground is DENIED.

 5   III.   CONCLUSION

 6          For the foregoing reasons, Petitioner’s motion for habeas corpus relief (Dkt. No. 1) is

 7   DENIED in part, and an evidentiary hearing is ORDERED for 9:00 a.m. on July 12, to address

 8   the issue of Petitioner’s competency during her plea hearing.
 9          DATED this 18th day of June 2019.




                                                           A
10

11

12
                                                           John C. Coughenour
13                                                         UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1655-JCC
     PAGE - 9
